The Court

gave the following judgment.
“ It is decreed by the court that the defendants Stricker “ and Payson, not having obtained letters of administration “ in the district of Columbia, were not competent to main " tain this action; and that the circuit court of the “ United States in and for the said district erred in over- “ ruling the demurrer. It is therefore considered by the “ court, that the judgment of the said circuit court, on “ the said demurrer, be, and the same is hereby reversed, “ and that judgment thereon be rendered for the defend- " ant in the original action.”*

 The reporter was not in court when this judgment was entered, but he has understood that the court did not assign the reasons upon which their opinion was grounded; and gave no opinion upon the other points. See Evans on bills, 67, 68, 69, 70, & 71, as to notice.